Motion by respondents Krauskopf and Burdick, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed that part of an order granting petitioners’ motion for a preliminary injunction, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the article 78 proceeding against Perales, dismissed upon the ground that Krauskopf and Burdick are not aggrieved by the dismissal against Perales (CPLR 5511).